Citation Nr: 9918856	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  99-08 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 0 percent for bilateral 
tinea pedis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to March 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in September 1998 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
at Los Angeles, California.  That decision was an initial 
grant of service connection for bilateral tinea pedis with 
the assignment of a 0 percent rating, with which the veteran 
has disagreed.  

The veteran was accorded a videoconference hearing before the 
undersigned Board member in May 1999.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claim has been obtained by VA.  

2.  Bilateral tinea pedis is manifested by extensive areas 
between the toes and on the soles of exfoliation, scarring of 
both feet, maceration, scaling, and toenail involvement; 
greater disability, including painful and tender scars, is 
not shown.  


CONCLUSION OF LAW

A 10 percent rating for tinea pedis is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.1, 
4.2, 4.20, Diagnostic Code 7813-7806 (1998).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran was treated 
for blisters on his feet in March 1966.  He gave a two-month 
history of intermittent vesicles on his feet which itched and 
became painful if the vesicles enlarged.  The physical 
examination revealed athlete's foot like lesions of the 
lateral and medial feet, right more than left, and on the 
dorsum of the feet.  He was to use powder and salves and 
expose his feet to sunlight 5 minutes a day.  

On a VA outpatient examination in October 1968, history was 
recorded of inservice treatment for vesicular eruptions of 
the feet.  The veteran reportedly noticed two pustules over 
the dorsal lateral aspect of the right foot and maceration 
and vesiculation over both feet two weeks previously.  
Infected fungus of the feet was diagnosed.  

VA outpatient treatment records show that the veteran was 
seen for painful feet, with no additional details provided, 
in November 1993.  In December 1993, he was noted to have had 
prominent water blisters of the feet off and on for many 
years.  He described a clear discharge with pain and itching 
at times.  The physical examination showed chronic skin 
changes secondary to scarring from previous blisters of the 
plantar aspect of the feet.  No new blisters were seen.  The 
soles of the feet were dry and waxy.  Chronic foot dermatitis 
was assessed.  In February 1994, he complained of worsening 
of the water blisters.  He was noted to have hyperkeratotic 
heels and dark brown macules with scaling on the soles and 
interdigital maceration.  Tinea pedis, inflammatory type, was 
assessed.  

On a VA examination in August 1998, the veteran presented 
with bilateral foot fungus.  The symptoms reportedly were 
constant in the form of itching, pain and a rash on the feet.  
He also described burning and water blisters with peeling of 
the skin.  The physical examination revealed significant skin 
lesions on the feet between the toes and affecting the 
toenails.  The lesions were termed extensive between the toes 
and on the bottom of the feet.  There was evidence of 
exfoliation without ulceration and bleeding.  The skin 
lesions were not associated with a systemic disease.  The 
skin disease did not manifest as a nervous condition.  
Recurrent tinea pedis was diagnosed.  The objective factors 
reportedly were skin lesions.  The subjective factors 
reportedly were pain, itching, and a burning sensation of the 
feet.   

VA outpatient treatment records show a history of tinea pedis 
and the veteran's complaints of vesicles at times and very 
painful feet in November 1998.  The physical examination 
showed maceration and scaling between the toes and on the 
heels as well as scars on the sole and edges of the feet 
reportedly from vesicles.  Tinea pedis was assessed.  

The veteran had a videoconference hearing before the 
undersigned Board member in May 1999.  He testified that he 
experienced constant breaking down and infection of the feet 
with wetness between the toes, water blisters occasionally, 
burning around the toenails, constant pain, itching and some 
aching.  He described very dark areas of skin between the 
toes that sometimes peeled and seemed to him to be burnt.  On 
a scale of one to ten, he termed his pain and itching of the 
feet to be an eight.  Transcript (T.) at page 3 (3).  He 
stated that sometimes he had to stay out of work for 2 or 3 
days to let his feet dry out; he worked in construction and 
his feet became painful.  T. at 4.  He testified that he had 
his feet treated 3 or 4 times a year.  He described his 
toenails as burning with crusting under them.  T. at 6.  His 
toenails were described as discolored and deformed.  He 
testified that he had a lot of scarring on the bottoms of his 
feet.  T. at 7.  He stated that his feet were equally 
symptomatic.  T. at 12.  

Legal Criteria

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Although the evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder, the primary concern 
in a claim for an increased evaluation for a service-
connected disorder is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(1998).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (1998), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  

These requirements for evaluation of the complete medical 
history of the claimant's condition are to protect the 
claimant against adverse decisions based on a single 
incomplete or inaccurate report and to enable VA to make a 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

Dermatophytosis (a fungal infection of the feet) is to be 
rated as eczema.  A noncompensable evaluation is in order for 
eczema with slight, if any, exfoliation, exudation or 
itching, if on a non-exposed surface or small area.  A 10 
percent evaluation is in order for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating is warranted for eczema 
with constant exudation or itching, extensive lesions, or 
marked disfigurement.  38 C.F.R. § 4.118, Diagnostic Codes 
7806, 7813.  

Scars, other than disfiguring head, neck, or facial scars, or 
residuals of second or third degree burns, are rated based on 
healing, symptomatology, or on impairment of function of the 
part affected.  A 10 percent rating is warranted for a scar 
which is poorly nourished with repeated ulceration, or for a 
scar that is tender and painful on objective demonstration.  
Other scars are rated on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805.  


Analysis

The veteran has submitted a well-grounded claim, that is, a 
plausible claim in regard to the rating of his service-
connected skin condition.  Thus, VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103.  The duty to assist 
includes, when appropriate, the 

duty to conduct a thorough and contemporaneous examination of 
the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

In this case, the RO provided the veteran a VA examination 
and the Board conducted a personal (videoconference) hearing 
in accordance with his request.  The veteran has not 
referenced the existence of any additional medical records 
that the RO has not obtained.  Therefore, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  

The veteran is shown to have bilateral tinea pedis manifested 
by pain, burning sensations, itching, scars, 
peeling/exfoliation, discolored macules, interdigital 
maceration, toenail involvement, and vesicles.  Tinea pedis 
is rated analogous to eczema and warrants a 10 percent rating 
if there is exfoliation, exudation or itching involving an 
extensive area.  The medical record confirms both exfoliation 
and itching and extensive skin areas on both feet, warranting 
a 10 percent rating.  However, the evidence does not 
establish entitlement to a higher rating.  The criteria for 
30 percent include constant exudation or itching, extensive 
lesions or marked disfigurement.  Although it was noted when 
the veteran was examined in August 1998 that his symptoms 
were constant and that they included itching, the outpatient 
treatment records show that in December 1993, he reported 
that his feet were painful and itchy "at times."  When he 
was seen in February 1994, itching was not mentioned nor was 
it mentioned when he was seen in November 1998.  Thus, the 
evidence as a whole does not show constant itching so as to 
meet the requirement for a 30 percent rating at this time.  

Although there is evidence of scarring of the from healed 
vesicles, the scars have not been noted to be tender and 
painful, despite the veteran's complaints of painful feet.  
Thus, a separate rating for scars is not warranted under Code 
7804.  

The Board concludes by noting that although the decision 
herein included consideration of the Fenderson decision, the 
veteran has not been prejudiced by such discussion.  Case law 
provides that when the Board addresses in its decision a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-394 (1993).  

In this case, the veteran has been advised of the laws and 
regulations pertinent to disability evaluations relevant to 
the service-connected disorder; he has been afforded an 
examination, and further afforded opportunity to present 
argument and evidence in support of his claim, to include in 
connection with a personal (video conference) hearing.  
Further, the Board has granted an increased rating.  
Therefore, the Board does not find that the veteran has been 
prejudiced by this action.   


ORDER

A 10 percent rating for bilateral tinea pedis is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits. 


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

